t c memo united_states tax_court carl and lisa neugebauer petitioners v commissioner of internal revenue respondent docket no 8568-02l filed date carl and lisa neugebauer pro_se karen nicholson sommers for respondent memorandum opinion laro judge petitioners while residing in murrieta california petitioned the court under sec_6330 to review respondent’s proposed collection activity in the form of a levy respondent proposed this action to collect petitioners’ joint federal_income_tax liability for and currently the case is before the court on respondent’s motion for summary_judgment under rule a petitioners responded to respondent’s motion under rule b we shall grant respondent’s motion for summary_judgment section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioners filed joint federal_income_tax returns for and reflecting refunds for both years these returns were later audited and on or about date respondent assessed income_tax deficiencies and related penalties and interest against petitioners with respect to and petitioners failed to pay fully the amounts assessed and in date ceased making monthly payments of dollar_figure per month as mandated by an installment_payment agreement on or about date respondent issued to petitioners a letter entitled final notice - notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 on or about date petitioners submitted a form request for a collection_due_process_hearing on date petitioners submitted an offer_in_compromise and a collection information statement in connection with their request for a hearing respondent’s appeal officer determined that the offer_in_compromise should not be accepted because the offer and supporting financial information were incomplete petitioners did not provide the complete information on date a hearing was held between respondent’s appeals officer and petitioners’ counsel judy e hamilton in connection with the hearing the appeals officer reviewed internal_revenue_service transcripts of account for petitioners’ and income_tax liabilities on date respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination regarding petitioners’ and income_tax liabilities on date petitioners filed with the court a petition for lien or levy action neither in the petition nor in the previous request for a hearing did petitioners raise any issues with respect to the existence or the amount of the underlying tax_liability instead petitioners allege that they were denied their right to a hearing under sec_6330 that they were denied participation in the proceedings relating to their offer_in_compromise and that they were subjected to punitive conduct by personnel of the internal_revenue_service irs petitioners ask the court to remand this case to appeals for further consideration of an offer_in_compromise or alternatively to transfer this case to the appropriate federal district_court on date respondent moved for summary adjudication on all issues presented in this case on date petitioners filed with the court a reply to that motion discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as will be shown in the discussion that follows petitioners raised no genuine issue as to any material fact respondent supported his motion for summary_judgment with the pleadings exhibits and an affidavit of one of his attorneys petitioners’ reply was supported by materials not responsive to the merits of respondent’s motion the reply also did not set forth any specific facts showing a genuine issue for trial we consider the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits and find no genuine issue as to any material fact rule b accordingly we conclude that this case is ripe for summary_judgment 477_us_317 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6331 states that at least days before enforcing collection by levy on the person’s property the secretary must furnish the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person under sec_6330 the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 in the case of such judicial review the court will review a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue a taxpayer’s underlying tax_liability may be at issue if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the court will review the commissioner’s administrative determination for abuse_of_discretion with respect to all other issues 114_tc_604 here petitioners do not dispute the existence or the amount of an underlying tax_liability therefore the proper standard for our review of respondent’s determination is abuse_of_discretion under sec_6330 the determination of an appeals officer must take into consideration a the verification that the requirements of applicable law and administrative procedures have been met b issues raised by the taxpayer and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary here the appeals officer addressed all these matters he satisfied the first requirement by reviewing the internal_revenue_service transcripts of petitioners’ account hill v commissioner tcmemo_2002_272 kuglin v commissioner tcmemo_2002_51 weishan v commissioner tcmemo_2002_88 the appeals officer satisfied the second requirement by considering the issues raised by petitioners the only issue raised by petitioners was their inability to pay the liability in full and in that regard petitioners requested that they be allowed to satisfy the liability through an offer_in_compromise the appeals officer addressed this request by reviewing the information submitted explaining that it was incomplete and asking for additional information petitioners failed to submit a properly completed form_656 offer_in_compromise and the required financial information for the consideration of their request as to the third requirement the appeals officer properly balanced the need for efficient collection_of_taxes through the proposed levy against the concern that any collection action be no more intrusive than necessary petitioners failed to provide the information required in order to consider an alternative collection action throughout the proceeding petitioners’ conduct demonstrates propensity to delay the collection of their outstanding tax_liabilities we sustain respondent’s determination regarding the proposed levy as a permissible exercise of discretion we note as to the allegations set forth in the petition that petitioners did receive a hearing under sec_6330 that petitioners were given an opportunity to participate in an offer_in_compromise and that petitioners’ unsupported allegations create no triable issue of fact regarding the punitive conduct by the irs personnel regarding petitioners’ request to refer this case to a different forum we observe that this court has jurisdiction over the appeal of the administrative determinations where the underlying tax_liability concerns unpaid income taxes as opposed to the other taxes see eg goza v commissioner supra 208_fsupp2d_1166 e d wash 233_fsupp2d_874 w d mich therefore we decline to grant petitioners’ request we have considered all arguments raised by the parties and have found those arguments not discussed herein to be irrelevant and or without merit accordingly an appropriate order and decision will be entered for respondent
